Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela (US 2017/0085917).
	For claims 1, 6, and 7, Hannuksela discloses a method of deriving prediction sample values for decoding video data ([0332] The spatial correspondence of a reference-layer picture and an enhancement-layer picture may be inferred or may be indicated with one or more types of so-called reference layer location offsets), the method comprising: 
	decoding a reference wraparound offset syntax specifying an offset used for computing a horizontal wrap-around position ([0332] Reference layer location offsets may comprise one or more of scaled reference layer offsets, reference region offsets, and resampling phase sets. Scaled reference layer offsets may be considered to specify the horizontal and vertical offsets between the sample in the current picture that is collocated with the top-left luma sample of the reference region in a decoded picture in a reference layer and the horizontal and vertical offsets between the sample in the current picture that is collocated with the bottom-right luma sample of the reference region in a decoded picture in a reference layer.); 
	deriving a luma location based on a product of a value of the reference wraparound offset syntax and a minimum coding block size ([0364] the process generates a sample location (xRef16, yRef16) specifying the reference layer sample location in units of 1/16-th sample relative to the top-left sample of the luma component. xRef16 is set equal to (((xP−ScaledRefLayerLeftOffset)*ScaleFactorHor+addHor+(1<<11))>>12)+refOffsetLeft, where addHor is set on the basis of horizontal phase offset for luma and refOffSetLeft is the left offset of the reference region in units of 1/16-th sample relative to the top-left sample of the luma sample array of the source picture for inter-layer prediction.) ; and 
	deriving a predicted luma sample value by using the luma location ([0364] The reference layer sample location corresponding to or collocating with (xP, yP) may be derived for a luma sample array on the basis of reference layer location offsets for example using the following process).
	While Hannuksela does not expressly disclose a wraparound offset, Hannuksela teaches a wraparound offset in general ([0406] Wrap-around of the top-right reference samples at the right-most blocks (e.g. right-most PUs) of the picture. When the right-most sample column of the current N×N block is the right-most in the picture: Set R(N+x,y) to Q(x−1,j) for x=1 . . . N, where Q(x,y) is a sample array of the current decoded picture (with a coordinate system starting at 0) and j is the last sample row of the above block (e.g. PU) in the coordinates of the current decoded picture. In other words, when the reference sample locations for intra prediction are outside a picture boundary, the respective sample values are obtained from the opposite side of the picture.) It would be obvious to a person with ordinary skill in the art to combine the offset teachings of [0405] with the teachings of [0332] to provide the reconstructed or decoded sample values from the opposite side of the picture as source for intra prediction.

Allowable Subject Matter
Claims 2-5 and 8-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KO; Hyun Suk et al.	US 20200296417 A1	METHOD AND APPARATUS FOR ENCODING/DECODING VIDEO, AND RECORDING MEDIUM STORING BIT STREAM
KO; Hyun Suk et al.	US 20200275124 A1	IMAGE ENCODING/DECODING METHOD AND DEVICE, AND RECORDING MEDIUM STORING BIT STREAM
CHUANG; Tzu-Der et al.	US 20190222859 A1	METHOD AND APPARATUS OF CURRENT PICTURE REFERENCING FOR VIDEO CODING
Hannuksela; Miska Matias	US 20170085917 A1	METHOD, AN APPARATUS AND A COMPUTER PROGRAM PRODUCT FOR CODING A 360-DEGREE PANORAMIC VIDEO
Zhang; Tai Y.	US 5610657 A	Video compression using an iterative error data coding method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485